Citation Nr: 1517902	
Decision Date: 04/24/15    Archive Date: 05/04/15

DOCKET NO.  05-04 813	)	DATE
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida

THE ISSUES

1.  Entitlement to service connection for residuals of a left eye injury.

2.  Entitlement to service connection for a left ankle disorder, including arthritis.

3.  Entitlement to service connection for a right ankle disorder, including arthritis.

(An additional claim of entitlement to service connection for a right leg disorder, including arthritis, was remanded rather than decided in a prior September 2014 decision of the Board of Veterans' Appeals and, therefore, is not being additionally addressed in this vacating of that prior decision.)


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

Nathaniel Doan, Counsel


INTRODUCTION


The Veteran had active military service from March 1946 to February 1947.

He appealed to the Board of Veterans' Appeals (Board/BVA) from an April 2004 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO).

This appeal has a protracted procedural history.  Most recently, the three claims listed on the title page above were denied by the Board on September 3, 2014.  A fourth claim, entitlement to service connection for a right leg disorder, including arthritis, instead was remanded for further development.  

In October 2014, the Veteran's attorney-representative filed a Motion to Vacate the September 3, 2014 Board decision based on failure to act on a request for an extension of time for the submission of evidence relevant to the issues on appeal.  As the claim for service connection for a right leg disorder has not been finally adjudicated, and thus additional evidence may be submitted as to this claim without vacatur, the Board finds that the Motion to Vacate does not relate to this fourth claim.  The decision on the remaining three claims, however, is being retracted.


ORDER TO VACATE

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.904 (2014).


As the Board failed to address the request for extension, the Board is vacating its prior September 3, 2014 decision - to the extent it denied the claims of entitlement to service connection for residuals of a left eye injury and bilateral (left and right) ankle disorders, including owing to arthritis.  See 38 C.F.R. § 3.109(b).  

The Board also is granting a 60-day period from the date of this vacatur decision to allow the Veteran and his attorney-representative time to submit additional supporting evidence and argument - including, as requested in their motion to vacate, in response to their eventual receipt of copies of a September 6, 2013 VA examination and January 6, 2014 addendum that were listed as evidence considered in Supplemental Statements of the Case (SSOCs).

Accordingly, the September 3, 2014 Board decision addressing the claims of entitlement to service connection for residuals of a left eye injury, a left ankle disorder, including arthritis, and a right ankle disorder, including arthritis, is vacated.




	                        ____________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals


